DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on April 1, 2021, is acknowledged.
Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2008/0137335).
Regarding claim 1, Tsai discloses a light-emitting diode (LED) backlight system, comprising: a plurality of backlight segments (41, Fig. 4), each backlight segment including: a light guide segment (41) configured to guide light, the light guide segment having a smooth, flat top surface (411) that is configured to emit at least some of the guided light from the light guide segment, the light guide segment extending between the top surface (411) and a lower surface (412) opposite the top surface, the light guide segment further defining a cavity (414) that extends from the lower surface toward the top surface, the cavity having a top and sidewalls; a sidelight emitting LED (45) positioned in the cavity and configured to emit light into the light guide segment through the sidewalls of the cavity (Fig. 5); and an optical barrier (44) configured 
Regarding claim 2, Tsai discloses a light-emitting diode (LED) backlight system wherein the optical barrier (43, Fig. 6) is defined in part by a tapered edge of the light guide segment.
Regarding claim 3, Tsai discloses a light-emitting diode (LED) backlight system wherein the optical barrier is at least one of a reflective coating and an absorptive coating (π[0025]).
Regarding claim 5, Tsai discloses a light-emitting diode (LED) backlight system further comprising at least one of a reflective layer (42) and a top out-coupling structure positioned between the top of the cavity and the sidelight emitting LED.
Regarding claim 7, Tsai discloses a light-emitting diode (LED) backlight system wherein the lower surface is curved, the curved lower surface including four substantially triangular shaped faces (π[0027], Fig. 6).
Regarding claim 9, Tsai discloses a light-emitting diode (LED) backlight system wherein the lower surface, intersects the sidewalls at a bottom edge of the sidewalls.
Regarding claim 10, Tsai discloses a light-emitting diode (LED) backlight system wherein each light guide segment has a substantially rectangular shape (Fig. 4).
Regarding claim 11, Tsai discloses a light-emitting diode (LED) backlight system wherein the light guide segments are arranged in a rectilinear array (Fig. 4).
Regarding claim 12, Tsai discloses a light-emitting diode (LED) backlight system wherein the plurality of backlight segments are located adjacent to one another in an array that extends along a plane.
Regarding claim 13, Tsai discloses a light-emitting diode (LED) backlight system wherein the flat top surface of the light guide segment is parallel to the plane.
Regarding claim 14, Tsai discloses a light-emitting diode (LED) backlight system wherein the top of the cavity is parallel to the plane.

Regarding claim 16, Tsai discloses a light-emitting diode (LED) backlight system, comprising: a first light guide segment (41), the first light guide segment configured to guide light, the first light guide segment (41) having a smooth first flat top surface (411) that is configured to emit at least some of the guided light from the first light guide segment, the first light guide segment (41) extending between the first flat top surface (411) and a first lower surface (412) opposite the first flat top surface, the first light guide segment further defining a first cavity (414) that extends from the first lower surface toward the first flat top surface, the first cavity having a first top and first sidewalls; a first sidelight emitting LED (45) positioned in the first cavity and configured to emit light into the first light guide segment through the first sidewalls of the first cavity; a second light guide segment (41), the second light guide segment configured to guide light, the second light guide segment having a smooth second flat top surface (411) that is configured to emit at least some of the guided light from the second light guide segment, the second light guide segment further defining a second cavity (414) having a second top and second sidewalls; and a second sidelight emitting LED (45) positioned in the second cavity and configured to emit light into the second light guide segment through the second sidewalls of the second cavity, the first light guide segment having a tapered edge (Fig. 6) that is shaped to prevent light from propagating between the first light guide segment and the second light guide segment (Fig. 6, πs[0025-0027]).
Regarding claim 17, Tsai discloses a light-emitting diode (LED) backlight system wherein the second light guide segment (41) has a tapered edge that is shaped to prevent light from propagating between the first light guide segment and the second light guide segment (Fig. 6, πs[0025-0027]).
Regarding claim 18, Tsai discloses a light-emitting diode (LED) backlight system, comprising: a first light guide segment (41), the first light guide segment (41) configured to guide 
Regarding claim 19, Tsai discloses a light-emitting diode (LED) backlight system wherein the coating is a reflective coating (π[0025]).

Claim(s) 1, 3, 5, 6, 9-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierhuizen (US 2009/0086508 A1).
Regarding claim 1, Bierhuizen discloses a light-emitting diode (LED) backlight system, comprising: a plurality of backlight segments (61, Figs. 4-5), each backlight segment including: a light guide segment (61) configured to guide light, the light guide segment having a smooth, flat top surface that is configured to emit at least some of the guided light from the light guide segment, the light guide segment extending between the top surface and a lower surface opposite the top surface (Fig. 4), the light guide segment further defining a cavity (48) that 
Regarding claim 3, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the optical barrier is at least one of a reflective coating and an absorptive coating (π[0070]).
Regarding claim 5, Bierhuizen discloses a light-emitting diode (LED) backlight system further comprising at least one of a reflective layer and a top out-coupling structure (44, 53) positioned between the top of the cavity and the sidelight emitting LED (π[0057]).
Regarding claim 6, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein each sidelight emitting LED is substantially centrally positioned in the respective backlight segment (Fig. 4).
Regarding claim 9, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the lower surface, intersects the sidewalls at a bottom edge of the sidewalls (Fig. 4).
Regarding claim 10, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein each light guide segment has a substantially rectangular shape (Fig. 5).
Regarding claim 11, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the light guide segments are arranged in a rectilinear array (Fig. 5).
Regarding claim 12, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the plurality of backlight segments are located adjacent to one another in an array that extends along a plane (Fig. 4).
Regarding claim 13, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the flat top surface of the light guide segment is parallel to the plane (Fig. 12).

Regarding claim 15, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the sidewalls of the cavity are substantially orthogonal to the plane (π[0060]).
Regarding claim 18, Bierhuizen discloses a light-emitting diode (LED) backlight system, comprising: a first light guide segment (61), the first light guide segment (61) configured to guide light, the first light guide segment having a smooth first flat top surface that is configured to emit at least some of the guided light from the first light guide segment, the first light guide segment extending between the first flat top surface and a first lower surface opposite the first flat top surface, the first light guide segment further defining a first cavity (48) that extends from the first lower surface toward the first flat top surface, the first cavity having a first top and first sidewalls (Fig. 4); a first sidelight emitting LED (10) positioned in the first cavity and configured to emit light into the first light guide segment through the first sidewalls of the first cavity; a second light guide segment (61), the second light guide segment configured to guide light, the second light guide segment (61) having a smooth second flat top surface that is configured to emit at least some of the guided light from the second light guide segment, the second light guide segment further defining a second cavity (48) having a second top and second sidewalls; a second sidelight emitting LED (10) positioned in the second cavity and configured to emit light into the second light guide segment through the second sidewalls of the second cavity; and a coating (62) configured to prevent light from propagating between the first light guide segment and the second light guide segment (π[0070]).
Regarding claim 19, Bierhuizen discloses a light-emitting diode (LED) backlight system wherein the coating is a reflective coating (π[0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2008/0137335) in view of Lee et al. (KR 2009-0073452 A).
Regarding claim 4, Tsai fails to disclose a sidewall in-coupling structure positioned between a sidewall of the cavity and the sidelight emitting LED. Lee discloses a light-emitting diode (LED) backlight system, comprising: a light guide segment (200) configured to guide light, the light guide segment having a smooth, flat top surface that is configured to emit at least some of the guided light from the light guide segment, the light guide segment extending between the top surface and a lower surface opposite the top surface, the light guide segment (200) further defining a cavity (210) that extends from the lower surface toward the top surface, the cavity having a top and sidewalls; a sidelight emitting LED (230) positioned in the cavity and configured to emit light into the light guide segment through the sidewalls of the cavity, further comprising a sidewall in-coupling structure (214) positioned between a sidewall of the cavity and the sidelight emitting LED in order to maximize light efficiency incident into the sidewall of the cavity. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the sidewall in-coupling structure positioned between a sidewall of the cavity and the sidelight emitting LED as disclosed by Lee in the backlight system of Tsai in order to maximize light efficiency incident into the sidewall of the cavity.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2008/0137335) in view of Kim et al. (KR 20060058971 A).
Regarding claim 8, Tsai discloses a light-emitting diode (LED) backlight system wherein the lower surface terminate in edges that have a lesser height at corners as compared to centers of respective edges, but fails to exemplify the lower surface being substantially smooth. Kim discloses a light-emitting diode (LED) backlight system, comprising: a plurality of backlight segments (10, Fig. 4), each backlight segment including: a light guide segment (10) configured to guide light, the light guide segment having a smooth, flat top surface (11) that is configured to emit at least some of the guided light from the light guide segment, the light guide segment extending between the top surface (11) and a lower surface (13) opposite the top surface, the light guide segment further defining a cavity (15) that extends from the lower surface toward the top surface, the cavity having a top and sidewalls; a sidelight emitting LED (23) positioned in the cavity and configured to emit light into the light guide segment through the sidewalls of the cavity, wherein the lower surface is substantially smooth, the substantially smooth lower surface (13a) terminating in edges that have a lesser height at corners as compared to centers of respective edges (Fig. 4) in order to control the distribution of the light emitted by the LED towards the top surface. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the substantially smooth lower surface as disclosed by Kim in order to control the distribution of the light emitted by the LED towards the top surface.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation of the coating is an absorptive coating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879